Exhibit 10.96

FORM OF STOCK OPTION AGREEMENT

CAESARS ENTERTAINMENT CORPORATION

2012 PERFORMANCE INCENTIVE PLAN

NONQUALIFIED OPTION AWARD AGREEMENT

THIS NONQUALIFIED OPTION AWARD AGREEMENT (the “Agreement”) is made by and
between Caesars Entertainment Corporation, a Delaware corporation (the
“Corporation”), and Gary W. Loveman (the “Participant”) on the date set forth on
the final page of this Agreement. Any capitalized terms not otherwise defined in
this Agreement shall have the definitions set forth in the Plan.

WHEREAS, the Corporation has adopted the Caesars Entertainment Corporation 2012
Performance Incentive Plan (the “Plan”), pursuant to which Options may be
granted; and

WHEREAS, the Administrator has determined that it is in the best interests of
the Corporation and its stockholders to grant the Option provided for herein to
Participant subject to the terms set forth herein.

NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, hereby agree as follows:

1.         Grant of Option.

(a) Grant. The Corporation hereby grants to Participant, on the Date of Grant
(as set forth on the final page of this Agreement) an Option (the “Option”) to
purchase the number of shares of Common Stock of the Corporation set forth on
the final page of this Agreement (such shares, the “Option Shares”), on the
terms and conditions set forth in this Agreement and as otherwise provided in
the Plan. The Option is not intended to qualify as an ISO. The price at which
Participant shall be entitled to purchase the Option Shares upon the exercise of
all or any portion of the Option, shall be as set forth on the final page of
this Agreement (the “Exercise Price”).

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Administrator from time to time pursuant to the Plan. The Administrator
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations under them, and its decisions shall be
binding and conclusive upon Participant and his or her legal representative in
respect of any questions arising under the Plan or this Agreement.

(c) Acceptance of Agreement. In order to accept this Agreement, Participant must
indicate acceptance of the Option and acknowledgment that the terms of the Plan
and this Agreement have been read and understood by signing and returning a copy
of this Agreement as instructed by the Company. By accepting this Agreement,
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by Securities and Exchange
Commission rules (which consent may be revoked in writing by Participant at any
time upon three business days’ notice to the Corporation, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to Participant).



--------------------------------------------------------------------------------

2.        Vesting. Except as may otherwise be provided herein, subject to
Participant’s continued employment with the Corporation or one of its
Subsidiaries, the Option shall become vested and exercisable on the dates set
forth on the final page of this Agreement, subject to the conditions set forth
herein.

3.        Termination of Employment. Except as otherwise provided in an
employment agreement (or similar agreement) between Participant and the
Corporation or any of its Subsidiaries in effect on the Date of Grant, if
Participant’s employment or service with the Corporation or any Subsidiary, as
applicable, terminates for any reason, then (i) the unvested portion of the
Option shall be cancelled immediately and Participant shall immediately forfeit
any rights to the Option Shares subject to such unvested portion, (ii) the
vested portion of the Option shall be forfeited under the circumstances
described in the Plan, and (iii) the vested portion of the Option that is not
forfeited shall remain outstanding and exercisable until the date of expiration
as set forth in Section 4 below.

4.        Expiration. In no event shall all or any portion of the Option be
exercisable after the tenth anniversary of the Date of Grant (the “Option
Period”), and if, prior to the end of the Option Period, Participant’s
employment or service with the Corporation and all Subsidiaries is terminated
for any reason then the Option shall expire on the date set forth in the Plan.

5.        Method of Exercise.

(a) Options which have become exercisable may be exercised by delivery of a duly
executed written notice of exercise to the Corporation at its principal business
office using such form(s) as may be required from time to time by the
Corporation.

(b) No Option Shares shall be delivered pursuant to any exercise of the Option
until payment in full of the Exercise Price therefor is received by the
Corporation in accordance with Section 5.5 of the Plan and Participant has paid
to the Corporation an amount equal to any federal, state, local and non-U.S.
income and employment taxes required to be withheld in accordance with
Section 8.5 of the Plan.

6.        Rights as a Stockholder. Participant shall not be deemed for any
purpose to be the owner of any shares subject to this Option unless, until and
to the extent that (i) the Corporation shall have issued and delivered to
Participant the Option Shares, and (ii) Participant’s name shall have been
entered as a stockholder of record with respect to such Option Shares on the
books of the Corporation.

7.        Compliance with Legal Requirements.

(a) Generally. The granting, vesting and exercising of the Option, delivery of
Option Shares upon such exercise, and any other obligations of the Corporation
under this Agreement, shall be subject to all applicable federal, provincial,
state, local and foreign laws, rules and regulations and to such approvals by
any regulatory or governmental agency as may be required. The Administrator
shall have the right to impose such restrictions on the Option as it deems
necessary or advisable under applicable federal securities laws, the rules and
regulations of any stock exchange or market upon which Shares are then listed or
traded, and/or any blue sky or state securities laws applicable to such Shares.
Participant agrees to take all steps the Administrator or the Corporation
determines are necessary to comply with all applicable provisions of federal and
state securities law in exercising his or her rights under this Agreement.

 

2



--------------------------------------------------------------------------------

(b) Tax Withholding. The exercise of the Option (or any portion thereof) shall
be subject to Participant satisfying any applicable federal, state, local and
foreign tax withholding obligations. The Corporation shall have the power and
the right to require Participant to remit to the Company or deduct or withhold
from all amounts payable to Participant in connection with the Option or
otherwise, an amount sufficient to satisfy any applicable taxes required by law.
Further, the Corporation may permit or require Participant to satisfy, in whole
or in part, the tax obligations by withholding Shares that would otherwise be
received upon exercise of the Option.

8.        Miscellaneous.

(a) Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution, pursuant to a qualified
domestic relations order if approved or ratified by the Administrator or as
otherwise permitted under Section 5.7.2 or 5.7.3 of the Plan.

(b) Waiver. Any right of the Corporation contained in this Agreement may be
waived in writing by the Administrator. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.

(c) Section 409A. The Option is not intended to be subject to Section 409A of
the Code. Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes
Section 409A of the Code or could cause Participant to incur any tax, interest
or penalties under Section 409A of the Code, the Administrator may, in its sole
discretion and without Participant’s consent, modify such provision to
(i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to Participant of the applicable provision without
materially increasing the cost to the Corporation or contravening the provisions
of Section 409A of the Code. This Section 8(c) does not create an obligation on
the part of the Corporation to modify the Plan or this Agreement and does not
guarantee that the Option or the Option Shares will not be subject to interest
and penalties under Section 409A.

(d) Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the Corporation’s records, or if to the Corporation, to the Corporation’s
principal business office.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee or consultant of the Corporation or its Subsidiaries or shall interfere
with or restrict in any way the right of the Corporation or its Subsidiaries,
which are hereby expressly reserved, to remove, terminate or discharge
Participant at any time for any reason whatsoever.

 

3



--------------------------------------------------------------------------------

(g) No Rights to Award. The grant to Participant of the Option pursuant to this
Agreement shall not give Participant any claim or rights to be granted any
future award or additional awards under the Plan, subject to any express
contractual rights (set forth in a document other than the Plan and this
Agreement) to the contrary.

(h) Fractional Shares. No fractional shares shall be delivered under this
Agreement. In lieu of issuing a fraction of a share in settlement of the
exercised Option, the Corporation shall be entitled to pay to Participant an
amount in cash equal to the fair market value (as defined in the Plan) of such
fractional share.

(i) Beneficiary. Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no validly designated beneficiary survives Participant, Participant’s estate
shall be deemed to be Participant’s beneficiary.

(j) Bound by Plan. By signing this Agreement, Participant acknowledges that
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.

(k) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Corporation and its successors and assigns, and of
Participant and the beneficiaries, executors, administrators, heirs and
successors of Participant.

(l) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 8.6.4 of the Plan.

(m) Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

(n) Captions. The captions and headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and Participant have executed this Agreement
as set forth below.

 

CAESARS ENTERTAINMENT CORPORATION By:  

 

Name:   Title:  

 

Agreed to and Accepted by:

 

The Participant: Gary W. Loveman Date:                    

 

Number of Shares subject to Option:   231,918 Exercise Price for Option:  
$14.35 per Share Date of Grant   April 16, 2012 Vesting Schedule:   100% of the
Shares subject to the Option shall be vested as of April 16, 2012

 

5